United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________
Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 12-331
Issued: January 14, 2013

Case Submitted on the Record

ORDER REMANDING CASE
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On December 5, 2011 appellant, through his attorney, filed a timely appeal from a
September 6, 2011 decision of the Office of Workers’ Compensation Programs (OWCP) that
affirmed his schedule awards for 10 percent impairment of each of his upper extremities. The
Board docketed the appeal as No.12-331.
The Board finds that this case is not in posture for decision and agrees with the argument
on appeal that OWCP has not established that Dr. Howard Zeidman, a Board-certified orthopedic
surgeon, was properly selected as the impartial medical specialist.
Appellant requested schedule awards on July 6, 2004 and June 3, 2005. In support of his
claim, he submitted a report dated February 17, 2004, from Dr. David Weiss, an osteopath,
finding 48 percent impairment of the right upper extremity and 8 percent impairment of the left
upper extremity. On January 24, 2008 OWCP granted appellant a schedule award for 10 percent
impairment of each of his upper extremities.
Appellant requested an oral hearing. The Branch of Hearings and Review remanded the
case for OWCP to combine appellant’s injury claims and for recalculation of appellant’s
permanent impairment for schedule award purposes. An OWCP medical adviser reviewed
appellant’s claim on July 14, 2008 and determined that appellant had 35 percent impairment due
to thumb abduction deficit and 6 percent impairment due to right C6 nerve root deficit to reach

41 percent impairment of the right upper extremity and 9 percent impairment of the left upper
extremity due to left C6 nerve root impairment and 3 percent for pain.
OWCP found a conflict of medical opinion evidence between Dr. Weiss and OWCP’s
medical adviser. It referred appellant for an impartial medical examination and Dr. Samuel E.
Epstein, an osteopath, who found on September 22, 2008 that appellant had 20 percent
impairment of his right upper extremity and 5 percent impairment of the left upper extremity
under the fifth edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment.1
There was no activity in the case between December 23, 2008 and July 6, 2009 at which
time OWCP informed appellant that the schedule award requirements had changed.2 On
October 9, 2009 OWCP referred appellant for a second impartial medical examination with
Dr. Zeidman regarding the extent of his permanent impairment for schedule award purposes.
The record contains an iFECS report ME023 indicating that Dr. Zeidman was selected as the
impartial medical examiner. After further development, OWCP determined that appellant had no
more than 10 percent impairment of each of his upper extremities for which he had received
schedule awards on February 4, 2011. On September 6, 2011 an OWCP hearing representative
affirmed the schedule award decision.
A physician selected by OWCP to serve as an impartial medical specialist should be one
wholly free to make a completely independent evaluation and judgment. In order to achieve this,
OWCP has developed specific procedures for the selection of the impartial medical specialists
designed to provide adequate safeguards against any possible appearance that the selected
physician’s opinion was biased or prejudiced. The procedures contemplate that the impartial
medical specialists will be selected on a strict rotating basis in order to negate any appearance
that preferential treatment exists between a particular physician and OWCP.3
OWCP has an obligation to verify that it selected Dr. Zeidman in a fair and unbiased
manner. It maintains records for this very purpose.4 The current record includes an OWCP
referral form, and an ME023 iFECS report which states that appellant’s referee appointment was
scheduled with Dr. Zeidman. The record does not contain iFECS screen shots substantiating the
selection of Dr. Zeidman.
The Board has placed great importance on the appearance as well as the fact of
impartiality, and only if the selection procedures which were designed to achieve this result are
scrupulously followed may the selected physician carry the special weight accorded to an

1

A.M.A., Guides (5th ed. 2001).

2

On August 7, 2009 OWCP requested an additional impairment rating under the sixth edition of the A.M.A.,
Guides from Dr. Epstein. He did not respond.
3

Raymond J. Brown, 52 ECAB 192 (2001).

4

M.A., Docket No. 07-1344 (issued February 19, 2008).

2

impartial specialist. OWCP has not met its affirmative obligation to establish that it properly
followed its selection procedures.5
The Board will remand the case to OWCP for selection of another impartial medical
specialist. After such further development as necessary, OWCP shall issue an appropriate
decision.
IT IS HEREBY ORDERED THAT the September 6, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further proceedings
consistent with this order of the Board.
Issued: January 14, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

5

C.P., Docket No. 10-1247 (issued September 28, 2011).

3

